Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In view of Applicant’s preliminary amendment filed on March 13, 2020 including reasons advanced therein claims 21-40 stand allowed.

Terminal Disclaimer
The terminal disclaimer filed on December 12, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,636,032 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2012/0041881 A1 to Basu et al (hereinafter “Basu”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-57 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Basu describes Systems, apparatuses, and methods for providing an account token to an external entity during the lifecycle of a payment transaction. In some embodiments, an external entity may be a merchant computer requesting authorization of a payment message. In other embodiments, the external entity may be a support computer providing a payment processing network or a merchant support functions. 
Basu however does not at least teach or suggest: “receiving, at an electronic transaction management system, an electronic transaction from a point of sale terminal: generating, by the electronic transaction management system, a configuration key corresponding to the electronic transaction; determining, by the electronic transaction management system, a configuration corresponding to the electronic transaction using the configuration key; retrieving, by the electronic transaction management system, a service control directive using the configuration, the service control directive comprising computer- executable code configured to control processing of the electronic transaction; determining, by the electronic transaction management system, prioritization of the electronic transaction using the service control directive” as recited in independent claims 21, 29 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lutnick et al (U.S. Patent Application Publication No. 2013/0218727 A1) 
Chatterjee (U.S. Patent Application Publication No. 2012/0310826 A1)
Cervenka et al (U.S. Patent Application Publication No. 2012/00271765 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 31, 2022